Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 16/445960 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the references numbered 6-10 have not been considered. 
Examiner notes that copies of the NPL references numbered 1-5 on the IDS filed 9/23/2019 are provided in the parent application 16/130953. These references have been considered; resubmission of these documents is not necessary unless applicant desires the information to be printed on the patent. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-2 and 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,981,035. Although the claims at issue are not identical, they are not patentably distinct from each other because The ‘035 Patent claim anticipates the instant claims, as detailed here: 
Instant Application Claims
Pat. 10,981,035 Claims
Claim 1. A portable lower limb therapy device, comprising: 
Claim 1. A portable lower limb therapy device, comprising:
a support base having an exterior surface and an interior surface, wherein the interior surface is operative to receive a foot of a user 
a support base having a pad positioned above a slider, wherein the pad is operative to support a foot of a user that is resting on the pad (Examiner notes that since the pad is described as supporting a foot, it is considered the “interior surface”)
and the exterior surface includes at least one smooth exterior surface which enables the support base to slide on a smooth surface;
and the slider includes a smooth bottom surface which enables the support base to slide on a smooth surface; (Examiner notes that the “smooth bottom” is considered the exterior surface as required by the instant application claim)
wherein the support base includes a proximal edge and a distal edge;
and wherein the at least one cord member is coupled to the support base at a first location adjacent to the distal edge 

a pulley system defined by a closed force transfer system integral with the support base, wherein the pulley system includes at least one cord member; and wherein the at least one cord member is coupled to the support base at a first location adjacent to the distal edge and a second location that is adjacent to the proximal edge,
Claim 2. wherein said pulley system includes a cross member positioned above the support base at a cross location between the proximal edge and the distal edge.
Claim 6. wherein the pulley system includes a cross member positioned above the pad in a location that is between the proximal edge and the distal edge of the support base.
Claim 5. wherein the support base includes a resilient pad member disposed in said interior surface.
Claim 1: a support base having a pad positioned above a slider, wherein the pad is operative to support a foot of a user that is resting on the pad

.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cunningham et al. (US PGPub. 2014/0180179). Cunningham et al. describes the same invention as claimed, including: A portable lower limb therapy device (Fig. 1), comprising: a support base (Fig. 1c) having an exterior surface (116) and an interior surface (101), wherein the interior surface is operative to receive a foot of a user (para. 44) and the exterior surface includes at least one smooth exterior surface which enables the support base to slide on a smooth surface (para. 41); wherein the support base includes a proximal edge and a distal edge (edge near 109, near the toes is considered the distal edge and edge near 108, near the heel is considered the proximal edge); and a pulley system defined by a closed force transfer system integral with the support base (107), wherein said pulley system is integral with the support base at a location adjacent to the proximal edge and at a discrete location adjacent to the distal edge (Fig. 1, para.  by Applicant).
Regarding claim 2, wherein said pulley system includes a cross member (105) positioned above a support base (Fig. 1) at a cross location between the proximal edge and the distal edge (Fig. 1). 
Regarding claim 3, wherein said support base includes a front toe portion, a bottom sole portion, and a back heel portion (Fig. 1, toe portion is the portion of 101 near 109, bottom sole portion includes the central part of 101, and the back heel portion is 106). 
Regarding claim 4, wherein said front toe portion, bottom sole portion, and back heel portion form a contiguous body (Fig. 1). 


Allowable Subject Matter
Claims 12-20 are allowed.
Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claim 12 and dependent claim 6 both recite the pulley system as requiring a right cord member running along a right side of the support base and a left cord member running along a left side of the support base, each right and left cord member being anchored at one end to the support base at a discrete location adjacent to the distal edge. The prior art neither shows nor teaches this feature, and for at least . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 for cited art of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNDHARA M GANESAN whose telephone number is (571)272-3340.  The examiner can normally be reached on 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Thanh can be reached on (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784